Potential Diversion: Patients
Possible Red Flags


Patient demands immediate attention



Patient recites textbook symptoms



Patient gives very vague medical history



Patient exaggerates medical condition



Patient wants appointments towards the end of office hours or
arrives after regular business hours



Patient is not interested in an examination or undergoing diagnostic tests



Patient is unwilling to give permission to obtain past medical
records



Patient claims they failed to pack medication, lost it, or that it
was stolen



Patient claims that hospital or clinic, with past medical records, is out of business or burned down



Patient deceives doctors or seeks alternate doctors while normal doctor is out of the office



Patient solicits Medicaid recipients to use Medicaid cards as
payment method



Patient offers to buy other patient’s pills



Patient alters prescriptions

WWW. DEADIVERSION. USDOJ. GOV

Report forged, altered, or
counterfeit prescriptions to
local police.
Report drug diversion:
DEA Tip Line: https://
www.dea.gov/ops/
submit.php

Possible Signs of Drug-Seeking


Fictitious records

Diversion Hotline:
1-877-792-2873



Wounds inflicted to self, family members, and pets



Requests specific medication due to allergies



Vacationing in area, no local address



Requests pain medications for a pet

DISCLAIMER: This list is not all-inclusive. It is not the intent of this publication to reduce or deny the use of controlled
substances where medically indicated.

Potential Diversion: Practitioners
Questions to Consider


Does the practitioner follow state laws when prescribing controlled substances?



Does the practitioner conduct cursory medical exams or any medical exam at all?



Does the doctor do diagnostic testing or refer patients out for diagnostic testing?



Is the practitioner referring patients to other specialists (surgery, physical therapy, etc.)?



Are the initial office visits or follow-up visits brief?



Does the practitioner prescribe multiple drugs within the same drug category?



Does the practitioner prescribe excessive quantities of controlled substances relative to the medical condition
the prescription is purported to treat?



Do patients travel a great distance to see the practitioner?



Does the practitioner ignore signs of abuse?


Patient appears to be under the influence



Patient asks for the controlled substances he wants



Patient is doctor shopping in PDMP



Practitioner is warned by family members that the patient is abusing or selling his controlled
substances



Does the practitioner ignore toxicology reports?



Does the practitioner only treat patients with narcotic controlled substances?



Does the practitioner start on a low-dose or low-level controlled substance and then over time work up to
higher levels, or does the practitioner just start patients on a high-dose narcotic?



Does the practitioner continue to prescribe controlled substances to patients even though it would be
ineffective for treatment purposes?



Does the practitioner allow the non-medical staff to determine the narcotic to be prescribed, the practitioner
just signs the prescription?



Does the practitioner coach patients on what to say so that patients can get the narcotics that they want?



Does the practitioner violate his own pain management policies and guidelines?



Does the practitioner ignore warnings from insurance companies, law enforcement, other practitioners, family
members, etc.?



Does the practitioner receive other compensation for narcotic prescriptions (sex, guns, drugs, etc.)?



Does the doctor still charge patients for visits if the patients do not receive narcotic prescriptions?



Are patient deaths attributed to drug abuse or overdose?



Does the practitioner use inventory for personal use?

DISCLAIMER: Doing one or more of these does not make prescribing illegal. It is the totality of the circumstances. This
list is not all-inclusive.

